Citation Nr: 0913699	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

3.  Entitlement to service connection for a right leg 
disability, claimed on a direct basis as well as secondary to 
service-connected plantar fasciitis.

4.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for degenerative disc disease.

5.  Entitlement to service connection for degenerative disc 
disease, claimed as secondary to service-connected plantar 
fasciitis.




REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1971 to July 1975 and from August 1987 to September 
1992.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

Procedural history

In March 1997, the RO granted the Veteran's claims of 
entitlement to service connection for sinusitis and hearing 
loss.  The RO assigned a noncompensable (zero percent) 
disability rating to both disabilities.  At that time the RO 
also denied the Veteran's claim of entitlement to service 
connection for degenerative changes of the lumbar and 
thoracic spines.  The Veteran did not appeal this decision.

In May 2006, the Veteran filed to reopen the previously-
denied claim of entitlement to service connection for 
degenerative disc disease, both on a direct basis and as 
secondary to service-connected plantar fasciitis.  
Additionally, the Veteran claimed entitlement to service 
connection for a right leg disability on a direct basis and 
as secondary to service-connected plantar fasciitis, and 
entitlement to increased disability ratings for the service-
connected sinusitis and bilateral hearing loss.  The above-
referenced October 2006 rating decision increased the 
Veteran's sinusitis disability rating to 10 percent 
disabling, and denied the remainder of the claims.  The 
Veteran subsequently perfected an appeal of this decision. 

Issue not on appeal

The October 2006 rating decision also continued the Veteran's 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  While "entitlement to TDIU is 
denied" was listed as a disputed issue on the first page of 
the Veteran's notice of disagreement (NOD), the Veteran's 
attorney subsequently made clear that the Veteran was 
satisfied with the continuation of TDIU.  See the Veteran's 
February 2007 NOD, page 2.  Accordingly, the issue is not in 
appellate status and will be discussed no further.



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected sinusitis is manifested by 
frequent sinus infections, nasal congestion, facial pain, 
erythematous mucosal surfaces, and crusting.

2.  The competent medical evidence of record indicates that 
the Veteran's service-connected hearing loss is manifested by 
an average pure tone threshold of 38.75 decibels in the right 
ear, with speech recognition ability of 94 percent, and an 
average pure tone threshold of 41.25 decibels in the left 
ear, with speech recognition ability of 94 percent.

3.  The evidence does not show that the Veteran's service-
connected sinusitis or hearing loss are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

4.  The competent medical evidence of record does not support 
a finding that a right leg disability currently exists.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected plantar fasciitis and his claimed right leg 
disability.

6.  In an unappealed March 1997 decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease on a direct basis.

7.  The evidence associated with the claims folder subsequent 
to the March 1997 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for degenerative disc 
disease on a direct basis.  

7.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected plantar fasciitis and his currently 
diagnosed degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for service-
connected sinusitis are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6514 (2008).  

2.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

4.  A right leg disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

5.  A right leg disability is not proximately due to, nor is 
the result of the Veteran's service-connected plantar 
fasciitis.  38 C.F.R. §3.310 (2008).

6.  The March 1997 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

7.  Since the March 1997 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for 
degenerative disc disease on a direct basis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

8.  Degenerative disc disease is not proximately due to, nor 
is the result of the Veteran's service-connected plantar 
fasciitis.  38 C.F.R. §3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings 
for his service-connected sinusitis and bilateral hearing 
loss.  Additionally, the Veteran seeks service connection for 
a right leg disability and degenerative joint disease on a 
direct and secondary basis.  Implicit in his degenerative 
joint disease claim on a direct basis is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

The VCAA duty to notify currently applies to all issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied degenerative 
disc disease claim on a direct basis unless such is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  The 
Board will now address these concepts within the context of 
the circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  
The standard of review as to the issue involving new and 
material evidence will be set forth where appropriate below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the RO dated June 22, 2006, which informed him 
that "the evidence must show that your service-connected 
condition has gotten worse."  

With respect to the Veteran's direct and secondary service 
connection claims, the June 2006 VCAA letter informed the 
Veteran that the evidence must demonstrate "a relationship 
between your current disability and an injury, disease or 
event in service," or "[y]our service-connected disability 
either caused or aggravated your additional disability."

With respect to notice to the Veteran regarding new and 
material evidence, the June 2006 VCAA letter stated, "You 
were previously denied service-connection on a direct basis 
for degenerative changes of the lumbar and thoracic spines.  
You were notified of the decision on May 9, 1997."  See the 
June 2006 VCAA letter, page 2.  Moreover, the June 2006 
letter informed the Veteran as to the reason his claim was 
previously denied: "Your claim was previously denied because 
the injuries were not shown in your service medical 
records."  See id.  The letter notified the Veteran that 
evidence sufficient to reopen the Veteran's previously denied 
claim must "relate to this fact," and the evidence "cannot 
simply be repetitive or cumulative of the evidence we had 
when we previously decided your claim," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Id., page 
2.  Based on this advisement, the Veteran was adequately 
advised of the bases for the previous denial to determine 
what evidence would be new and material to reopen the claim.             
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the Veteran generally was informed of VA's duty 
to assist him in the development of his claims and was 
advised of the provisions relating to the VCAA in the June 
2006 letter.  Specifically, the Veteran was advised in the 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA Medical 
Centers and the Social Security Administration.  The letter 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claims.  With respect to private 
treatment records, the letter informed the Veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  

The June 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the June 2006 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the 
above-referenced June 2006 letter.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez 
decision.  However, the essential fairness of the 
adjudication was not affected because the Veteran had actual 
knowledge of what was necessary to substantiate these claims. 
 See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran has submitted argument which specifically 
referenced symptoms listed under the Diagnostic Codes 
utilized in rating his claims and made specific argument as 
to how his disabilities had increased in severity, and the 
effect that increase had on his daily life.  See, e.g., the 
Veteran's May 2006 Statement in Support of Claim [indicating 
that his sinusitis condition "is getting worse," and his 
hearing loss "is becoming worse."]; see also the Veteran's 
February 2007 NOD [specifically referencing Diagnostic Code 
6514, and challenging the audiological examination that 
elicited results which fail to qualify for a compensable 
disability rating].  It is therefore clear that the Veteran 
was aware of the applicable schedular standards. 

Additionally, the Veteran is represented by an attorney who 
is clearly familiar with the case and is obviously aware of 
the kinds of evidence needed to substantiate the Veteran's 
claim.  It is clear that communications from the RO served to 
impress upon the Veteran and his attorney the need to submit 
medical and other evidence showing the nature and extent of 
the Veteran's sinusitis and hearing loss symptomatology.  The 
Veteran's attorney undoubtedly understood the need for such 
evidence, as is demonstrated by the above-referenced February 
NOD, and the March 2007 substantive appeal (VA Form 9), in 
which the Veteran's attorney raised specific arguments 
addressing the diagnostic criteria for sinusitis, and alleged 
the inadequacy of the VA audiological examination.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) [holding 
that an appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].

Accordingly, due to the content of the notice given, the 
Veteran's actual knowledge, and his representation by an 
attorney, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  

As a final matter, the Board notes that the Veteran, through 
his attorney, has submitted correspondence which indicates 
his belief that the pursuant to the VCAA, VA must notify him 
of "the existence of negative evidence and how to counter 
this evidence."  See, e.g., the May 5, 2006 Statement in 
Support of Claim.  However, the United States Court of 
Appeals for the Federal Circuit has specifically found that 
VCAA notice "may be generic in the sense that it need not 
identify evidence specific to the individual claimant's case 
(though it necessarily must be tailored to the specific 
nature of the veteran's claim)."  See Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007) at 1062.  The Court has 
further stated since 38 U.S.C.A. § 5103(a) "deals only with 
information and evidence gathering prior to the initial 
adjudication of a claim . . . it would be senseless to 
construe that statute as imposing upon the Secretary a legal 
obligation to rule on the probative value of information and 
evidence presented in connection with a claim prior to 
rendering a decision on the merits itself."  See also 
Locklear v. Nicholson, 20 Vet. App. 410 at 415 (2006).  
Therefore, the contentions that the Veteran should be 
provided notification as to the adequacy of the evidence in 
his case is meritless.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the Veteran's direct service-connection claim 
for degenerative disc disease, the VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for all other of the Veteran's claims, the Board finds 
that reasonable efforts have been made to assist the Veteran 
in obtaining evidence necessary to substantiate his claims, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the Veteran's VA outpatient treatment 
reports, and the Veteran was afforded a VA audiological 
examination and a sinus examination in July 2006.  
Additionally, the Veteran was afforded a VA joint examination 
[for his leg and back] in August 2006.  

The Veteran, through his attorney, has challenged the 
validity of the audiological testing administered to the 
Veteran at the July 2006 VA examination.  See the Veteran's 
February 2007 NOD, page 2.  Specifically, he claims that the 
test was "either erroneously done, or the results are 
misread, mislabeled or confused with another hearing 
testee."  See id.  

Notwithstanding the Veteran's arguments to the contrary, the 
July 2006 VA examiner's report indicates that he reviewed the 
Veteran's claims folder and medical history, to include prior 
VA examination results, analyzed the Veteran's complaints, 
and performed a thorough examination of his ears, to include 
otoscopic examination, immittance measures, pure-tone air and 
bone conduction measures, and word recognition testing using 
Maryland CNC lists.  See the July 2006 VA examiner's report, 
page 3.  There is no indication that the VA examiner 
incorrectly administered these tests, or misread the results, 
and the examination report clearly identifies the Veteran as 
the appropriate subject of the test via his name and claims 
file number.  Indeed, Veteran's attorney has conceded that 
the July 2006 testing "was admittedly an objective reading 
of his actual hearing" via a "valid testing mechanism."  
See the Veteran's February 2007 NOD, page 2.

Neither the Veteran nor his attorney has specifically 
indicated how or why the July 2006 VA audiological 
examination was inadequate, nor do either have the requisite 
training to so opine.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If 
the Veteran believed that the VA audiological examination was 
not representative of his true condition, he was free to 
submit competent medical evidence to he contrary.  He did not 
do so.  

In short, the Veteran's contention as to the inadequacy or 
invalidity of the July 2006 VA audiological examination is 
without merit.  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2008).  As noted above, the Veteran 
has retained the services of an attorney.  He has been 
accorded the opportunity to present evidence and argument in 
support of his claims, and he declined the option of a 
personal hearing in his March 2007 substantive appeal (VA 
Form 9).  

Accordingly, the Board will proceed to a decision.

















	(CONTINUED ON NEXT PAGE)




1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated 10 percent 
disabling.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria - sinusitis

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year, requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or by more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating is awarded for 
sinusitis following radical surgery with chronic 
osteomyelitis; or, near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  [A 
note to the general rating formula provides that an 
incapacitating episode of sinusitis is specifically defined 
as an episode requiring bed rest and treatment by a 
physician.]  See 38 C.F.R. § 4.97, Diagnostic Code 6514 
(2008).

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 6514 [sinusitis, sphenoid, chronic].  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Review of the relevant evidence of record demonstrates that 
the Veteran's sinusitis primarily consists of sinus 
infections, nasal congestion, facial pain, and crusting.  See 
the July 2006 VA examiner's report, page 1.  Such 
symptomatology is congruent with 38 C.F.R. § 4.97 (2008) 
Diagnostic Code 6514, which rates chronic sinusitis.

The Board has considered rating the Veteran under Diagnostic 
Code 6522 [allergic or vasomotor rhinitis].  However, doing 
so would not avail him, since he is already in receipt of a 
10 percent rating, and has no medical diagnosis of polyps, 
which is required for a maximum 30 percent rating under that 
code.  

The Board can identify nothing in the evidence to suggest 
that other diagnostic codes would be more appropriate, and 
the Veteran and his counsel have not requested or suggested 
that other diagnostic codes should be used.

Therefore, the Board concludes that Diagnostic Code 6514 is 
the most appropriate in rating the Veteran's service-
connected sinusitis.

Schedular rating

The Veteran's sinusitis is currently rated 10 percent 
disabling.  A 50 percent rating under Diagnostic Code 6514 is 
not warranted because the evidence of record shows no 
evidence of osteomyelitis, and the Veteran has not undergone 
any surgery to treat his sinusitis.  Indeed, the Veteran does 
not contend as such.  Accordingly, the Board's analysis of 
this claim focuses on whether the Veteran's sinusitis meets 
the criteria for an increased 30 percent disability rating.  
For reasons stated immediately below, the Board concludes 
that the criteria for a 30 percent disability rating under 
Diagnostic Code 6514 have been met.  

As noted above, to warrant a 30 percent disability rating, 
the Veteran's sinusitis must be manifested by three or more 
incapacitating episodes per year, requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or by more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

With respect to incapacitating episodes, there is no medical 
evidence of record indicating that the Veteran's sinusitis 
has required bed rest with treatment by a physician.  It 
appears that the Veteran is not contending that that he 
experiences incapacitating episodes due to his sinusitis, but 
rather, several non-incapacitating episodes.  See the 
Veteran's February 2007 NOD and March 2007 substantive appeal 
[indicating that the Veteran "does suffer from six or more 
non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting"].  

The July 2006 VA examination report fails to indicate the 
existence or prevalence of non-incapacitating episodes due to 
sinusitis.  However, the examiner indicated that the Veteran 
reported sinus infections with facial pain and pressure 
"several times a year," and that "his nose feels blocked . 
. . constantly and the only thing that changes from a week-
to-week or month-to-month basis is the degree of 
obstruction."  See the July 2006 VA examiner's report, page 
1.  Upon physical examination, the VA examiner found "very 
erythematous mucosal surfaces bilaterally in the nose" and 
that "the mucosa seems somewhat atrophic."  Additionally 
the VA examiner found "crusts scattered around the anterior 
nasal cavity," with no frank purulence.  The examiner 
prescribed the Veteran nasal steroids.  See id., page 2.  

The Board finds the Veteran's report of several non-
incapacitating episodes of sinusitis per year to be credible.  
Pertinently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), 
the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) [Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person].  Such is the case 
with the Veteran's current sinus symptoms.

Accordingly, the Board finds that the Veteran is competent to 
testify as to his sinus symptomatology and the frequency of 
those symptoms.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) [layperson competent to testify concerning 
symptoms capable of observation].  Moreover, no evidence of 
record contradicts the Veteran's self-report of facial pain, 
pressure, nasal congestion, and frequent sinus infection.  
Rather, the July 2006 VA examiner found physical evidence 
verifying these observations [i.e., congestion and crusting].  

Therefore, in resolving all doubt in favor of the Veteran, 
the Board finds that the Veteran's self-report, and the 
physical findings of the VA examiner support the conclusion 
that the Veteran experiences six or more non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, and a 30 percent 
disability rating is warranted.

Hart considerations

In Hart v. Mansfield,  21 Vet. App. 505 (2007), the Court 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  In reaching 
its conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating was 
filed on May 8, 2006, and the Veteran's 10 percent rating has 
been assigned from that date.  See the October 2006 rating 
decision [where the RO increased the Veteran's sinusitis 
disability rating to 10 percent, effective the initial date 
of claim, May 8, 2006]. 

For the year prior to May 8, 2006, a noncompensable (zero 
percent) disability rating was assigned.  The medical 
evidence of record does not show any increase in severity of 
the Veteran's sinusitis during the period between May 2005 
and the effective date of the 10 percent rating, May 8, 2006.  
Indeed, the Veteran did not submit any evidence to support a 
finding that his sinusitis was worse in the year preceding 
the date of his claim.  Thus, the Board declines to assign a 
higher disability rating under Diagnostic Code 6514 earlier 
than May 8, 2006, the date of the Veteran's increased rating 
claim.

Extraschedular rating consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of an extraschedular rating in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
of 30 percent for the Veteran's service-connected sinusitis 
are met.  Therefore, the benefit sought on appeal is allowed.



2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings have been set forth above and will not be repeated.  

Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's claim for an increased 
disability rating for bilateral hearing loss was received in 
May 2006, after the amended regulations became effective.  
Thus, the Veteran's claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 3-2000 
(2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Assignment of a diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue (hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.

Schedular rating

Applying the findings of the July 2006 VA audiological 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a rating 
assignment in excess of the currently assigned noncompensable 
hearing loss evaluation at this time.  

The July 2006 VA examination shows that the Veteran's right 
ear manifests an average puretone threshold of 38.75 
decibels, and speech discrimination of 94 percent.  See the 
July 2006 VA examiner's report, page 3.  Reference to 38 
C.F.R.  § 4.85, Table VI, shows the Veteran's right ear 
hearing loss to be Level I impairment.

The July 2006 VA examination also indicates that the 
Veteran's left ear manifests an average puretone threshold of 
41.25 decibels, and speech discrimination of 94 percent.  See 
the July 2006 VA examiner's report, page 3.  Reference to 
38 C.F.R. § 4.85, Table VI, also shows the Veteran's left ear 
hearing loss to be Level I impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a left and right ear with respective Level 
I hearing loss, a noncompensable (zero percent) disability 
rating is assigned.  

[The Board notes that it rounded the Veteran's 41.25 dB left 
ear average down to 41.  If rounded up to 42, the Veteran 
would be entitled to a Level II hearing impairment 
designation using Table VIA.  In any event, even if the Board 
were to round the average up, Level II and Level I left ear 
and right ear designations still warrant noncompensable (zero 
percent) disability ratings when applied to Table VII.]  

Accordingly, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The Veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the July 2006 VA examination only one of the 
four specified frequencies in each ear was 55 dB or more.  
Therefore, 38 C.F.R. § 4.86(a) is not applicable.  With 
respect to the application of 38 C.F.R. § 4.86(b), the 
Veteran's hearing tests do not show a result of 70dB or more 
at 2000 Hz for either ear.  Therefore, 38 C.F.R. § 4.86(b) is 
not applicable.  The Veteran's pattern of hearing impairment 
is not an exceptional one based on the July 2006 audiometric 
examination.

The Board wishes to emphasize that it has no reason to doubt 
that the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's hearing 
loss has been service-connected.  However, as explained 
above, the outcome of this issue is determined by the 
audiology results. 
See Lendenmann, supra. 



Hart considerations

As noted above, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted above, the Veteran's claim for an increased 
disability rating for his service-connected hearing loss was 
filed in May 2006.  Therefore, the question to be answered by 
the Board is whether any different rating should be assigned 
for the relevant time period under consideration, or May 2005 
to the present.  The RO has rated the Veteran zero percent 
disabling from the date of service connection in July 1996 to 
the date of his increased rating claim, May 2006, and all 
times thereafter.

After a careful review of the record, to include the July 
2006 VA examination report, the Board can find no evidence to 
support a finding that the Veteran's hearing loss was not 
worse than the assigned noncompensable disability rating 
during the appeal period under consideration.  Accordingly, 
the staged ratings are not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for assignment of a 
compensable disability rating for the Veteran's service-
connected hearing loss are not met.  A preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is denied.

Extraschedular rating consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  Specifically, there is no showing 
of marked interference with employment or frequent periods of 
hospitalization.  With respect to hospitalization, there has 
been none for service-connected sinusitis or bilateral 
hearing loss.  Additionally, there is no evidence of record 
that there has been any marked interference in the Veteran's 
employment due to service-connected sinusitis or hearing 
loss.  The Veteran reported no interference with employment 
due to sinusitis or hearing loss during the July 2006 VA 
examinations, and the examiners similarly did not identify 
any such interference. 

Finally, there is no competent medical evidence of an 
exceptional or unusual clinical presentation with regards to 
the Veteran's sinusitis or hearing loss.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


















	(CONTINUED ON NEXT PAGE)





3.  Entitlement to service connection for a right leg 
disability, claimed on a direct basis as well as secondary to 
service-connected plantar fasciitis.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

(i.) Direct service connection

In essence, the Veteran contends that he has a current right 
leg disability that is related to his active duty military 
service.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to crucial Hickson element (1), current 
disability, the medical evidence of record does not show that 
the Veteran currently manifests a right leg disability.   
Pertinently, the August 2006 VA examination report noted no 
abnormality concerning the Veteran's right leg.  Upon 
examination, the VA examiner noted that the Veteran had a 
"grossly normal gait," "full range of motion of his ankle 
and foot," and "[n]ormal anatomic alignment."  X-rays 
showed no fractures, abnormal calcifications or soft tissue 
abnormalities.  See id., page 1.  The examiner did not 
diagnose a right leg disability.

Further, December 1996 electromyography testing showed normal 
motor conduction velocity, normal distal motor latencies, and 
normal sural sensory latency in the right leg.  The treating 
physician specifically stated, "There were no abnormal 
findings in the muscles tested on Electromyography."  See 
the December 19, 1996 VA Consultation Report.  

The Veteran has presented no medical evidence contrary to the 
findings of the VA examiner.  In particular, there are no 
post-service outpatient treatment or other medical records 
which diagnose a specific right leg disability.  

The Board notes that the Veteran has complained of pain and 
burning in his right leg.  See the Veteran's October 13, 2005 
VA outpatient treatment report [noting chronic low back pain 
with right lower extremity radiculopathy]; see also the 
December 29, 2005 private treatment report of M.R.N., D.C. 
[indicating mild tenderness in the right patellar tendon].  
However, while the Board does not doubt that the Veteran 
experiences pain in his right leg, isolated complaints of 
pain alone in the absence of a diagnosed or identifiable 
underlying leg condition [as opposed to back condition], do 
not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.]

The Veteran's attorney generically argues that VA ignored 
favorable evidence with respect to this claim.  See the 
February 2007 NOD.  However, he has pointed to no specific 
diagnosis of a right leg disability in the record.  The Board 
adds that the Veteran has had ample opportunity to secure 
medical evidence in his favor and submit the same to VA.  He 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits]. 

To the extent that the Veteran himself and the Veteran's 
attorney believe that the Veteran has a current right leg 
disability, it is well established that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset, 
or cause of a disability.               See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R.           
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the Veteran's right leg claim by him and his attorney are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.  

In the absence of any diagnosed right leg disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the Veteran's claim fails 
on this basis alone.

For the sake of completeness, with respect to Hickson element 
(2), in-service disease or injury, while the Veteran's 
service treatment records do indicate treatment for right 
ankle and foot fracture, they do not identify any in-service 
treatment for or diagnosis of any right leg disease or 
injury.  [The Board notes in passing that the Veteran is 
already service-connected for plantar fasciitis with soft 
tissue swelling due to crush injury, rated 10 percent 
disabling.]  Indeed, all in-service medical examinations of 
record are pertinently negative for any disease affecting the 
legs, or instances of right leg injury.  See, e.g., the 
Veteran's August 12, 1987 reenlistment examination and the 
Veteran's May 24, 1991 replacement examination [both 
indicating a normal clinical evaluation of the Veteran's 
lower extremities].  

Indeed, the Veteran did not file a claim of entitlement to 
service-connection for a right leg disability for fourteen 
years following his separation of service.  The Board places 
great weight on probative value on the absence of relevant 
medical evidence for the decades-long period encompassing his 
service from 1971 to 1975 and 1987 to 1992, and extending to 
the present day.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  See also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  

There is no objective, contemporaneous evidence that the 
Veteran sustained a right leg injury in the performance of 
his duties, and there is no evidence of a chronic right leg 
disability in service or for all times thereafter.

In essence, the Veteran's case rests of his own non-specific 
contention that his claimed right leg injury is related to 
service.  The Board has considered those statements, and the 
statement of the Veteran's attorney.  However, these 
statements are outweighed by the negative service medical 
records, and the lack of objective evidence of a leg 
disability for all times after service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].

In short, because the record as a whole clearly demonstrates 
that the Veteran never mentioned a right leg injury or 
disease in service until he brought up the subject in 
connection with his claim for VA benefits approximately 
fourteen years after his separation from service, the Board 
finds his recent assertions to be lacking in probative value.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the claim fails 
on this basis as well.

With respect to the third Hickson element, medical evidence 
of a nexus between an in-service injury or disease and a 
current disability, the Board finds that the evidence is also 
lacking.  Indeed, because there is no competent medical 
evidence of a current right leg disability and no evidence of 
an in-service right leg disease or injury, medical nexus is 
an impossibility.  The claim fails on this basis as well.

In summary, in the absence of all Hickson elements, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a right leg 
disability on a direct basis.  The benefit sought on appeal 
is accordingly denied.

(ii.) Secondary service-connection

In the alternative, the Veteran also claims entitlement to 
service connection for his claimed right leg disability as 
secondary to his service-connected plantar fasciitis.  See 
the Veteran's May 2006 Statement in Support of Claim.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.  
The Board has already determined above that the medical 
evidence of record does not indicate that the Veteran has a 
current right leg disability.  Accordingly, Wallin element 
(1) is not met, and the claim fails on this basis alone.  

With respect to Wallin element (2), service-connected 
disability, it is undisputed that the Veteran is currently 
service-connected for plantar fasciitis.  Accordingly, Wallin 
element (2) is met.  

With respect to Wallin element (3), medical nexus between the 
current disability and the service-connected disability, as 
noted above, in the absence of a medical diagnosis of a 
current leg disability, a positive medical nexus is an 
impossibility.  This was precisely the findings of the August 
2006 VA examiner, who after reviewing the Veteran's medical 
records, his history, his physical exam, radiographs, and 
hearing the Veteran's complaints of leg pain, specifically 
determined the Veteran's right less pain was "less likely as 
not secondary to service-connected plantar fasciitis . . . .  
I see no predisposing factor for this to cause increased 
right leg . . . pain.  I am unaware of any association in the 
literature between plantar fasciitis and leg . . . pain."  
See the August 2006 VA examiner's report, page 2.  

The Veteran has not provided any evidence contrary to the 
August 2006 VA examiner's report.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].  

As above, to the extent that the Veteran himself contends his 
claimed right leg disability is related to his service-
connected plantar fasciitis, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu, supra.  Accordingly, Wallin element (3) is not 
met, and the claim fails on this basis as well. 

In summary, for the reasons and bases stated above, the Board 
finds that entitlement to service connection for a leg 
disability, claimed as secondary to service-connected plantar 
fasciitis is not warranted because Wallin elements (1) and 
(3) are not met.  A preponderance of the evidence is against 
the claim, and the benefit sought on appeal is accordingly 
denied.











	(CONTINUED ON NEXT PAGE)




4.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for degenerative disc disease.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
May 2006, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

As noted above, the RO and the Board have interpreted the 
Veteran's back disability claim as one for direct and 
secondary service connection, despite the fact that the 
Veteran fails to advance specific argument as to the direct 
claim.  That stated, because the Veteran's direct claim was 
last denied in March 1997, the Veteran must have produced new 
and material evidence to reopen his claim. 

New and material evidence

As was noted in the Introduction, the Veteran's service-
connection claim for degenerative changes in the lumbar and 
thoracic spine was previously denied in a March 1997 rating 
decision.  In the March 1997 rating decision, the RO 
determined from the evidence of record, to include a January 
1997 VA examiner's report, that the Veteran showed 
degenerative changes at L1-2 and L3-4.  However, the RO 
denied the Veteran's claim because the Veteran's service 
treatment records were negative for degenerative changes of 
the lumbar or thoracic spine.  It followed that a medical 
nexus relating his current back disability to military 
service was an impossibility in the absence of competent 
medical evidence of an in-service disability or injury.  In 
essence, the RO denied the claim because Hickson elements (2) 
and (3) were missing.  The Veteran did not appeal that 
decision, and it became final.  See 38 C.F.R. § 20.1103 
(2008).
The Board finds that recently submitted medical evidence does 
not constitute new and material evidence.

The evidence added to the Veteran's claims folder since March 
1997 consists of VA and private treatment records, the report 
of an August 2006 VA examination, and the statements of the 
Veteran and his attorney. 

The medical evidence of record received after the March 1997 
RO rating decision confirms that the Veteran has current 
degenerative disc disease.  See the October 2006 VA 
examination report, page 2 [where the examiner indicated that 
the Veteran had "mild degenerative disk disease at L1-L2].  
Although new, such evidence is repetitive of evidence which 
was already in the file; element (1) was not at issue in 
March 1997.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  
Significantly, these records do not indicate whether the 
Veteran had an in-service back injury or disease, or whether 
the Veteran's current back disability is a result of service. 

The Veteran's VA and private outpatient treatment records are 
silent as to in-service injury and medical nexus.  Indeed, 
the Veteran has not submitted any new evidence pertaining to 
an in-service injury to his back, in-service disease, or any 
medical opinion linking his disc disease to his military 
service [i.e. Hickson elements (2) and (3)].  

With respect to the Veteran's own statements and testimony to 
the effect that his current degenerative disc disease is 
related to his military service, such evidence is cumulative 
and redundant of statements made prior to the March 1997 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu, supra.  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

Accordingly, the additionally added evidence does not serve 
to establish that the Veteran's degenerative disc disease 
existed in service, or is medically related to his military 
service.  The evidence submitted subsequent to the March 1997 
denial of the Veteran's claim is cumulative and redundant of 
the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).  

Therefore, new and material evidence has not been submitted, 
and the claim for entitlement to service connection for 
degenerative disc disease is not reopened.  
The benefit sought on appeal remains denied.
















	(CONTINUED ON NEXT PAGE)




5.  Entitlement to service connection for degenerative disc 
disease, claimed as secondary to service-connected plantar 
fasciitis.

The Board notes at this point that under Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), the Board is not 
obligated to investigate all possible theories of 
entitlement.  Although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  See 
id.  So it is in this case with respect to the Veteran's 
original claim of entitlement to service connection for 
degenerative disc disease [denied by the March 1997 RO], and 
subsequent claim of entitlement to service connection for 
degenerative disc disease as secondary to plantar fasciitis.    

In October 2006, the RO adjudicated the Veteran's secondary 
service connection claim for degenerative disc disease on the 
merits, rather than determining whether new and material 
evidence had been submitted to reopen the Veteran's original 
claim.  As noted above, the RO notified the Veteran of the 
evidence required to demonstrate secondary service connection 
in the June 2006 VCAA letter.   The RO also afforded the 
Veteran a VA examination specific to his contention that his 
degenerative disc disease was related to his service-
connected plantar fasciitis.  Accordingly, the Board finds 
that the Veteran was not prejudiced by the RO's consideration 
of this issue on its merits.  In this connection, return of 
this case to the RO for additional consideration is not 
required, and the Board will adjudicate the claim on the 
merits as well. 

Relevant law and regulations

The law and regulations generally pertaining to secondary 
service connection have been set forth above and will not be 
repeated.  



Analysis

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.  

The Board has already determined above that the medical 
evidence of record shows the Veteran currently has 
degenerative disc disease, and that the Veteran's plantar 
fasciitis is a service-connected disability.  Accordingly, 
Wallin elements (1) and (2) are both met.  

With respect to crucial element (3), medical nexus, the 
August 2006 VA examiner specifically noted that, based on 
review of the medical record, the Veteran's history, the 
physical examination, and the X-ray reports, that "the 
[V]eteran's back . . . condition [is] less likely as not 
secondary to service-connected plantar fasciitis . . . .  I 
see no predisposing factor for this to cause increased . . . 
back pain.  I am unaware of any association in the literature 
between plantar fasciitis and . . . back pain."      See the 
August 2006 VA examiner's report, page 2.  

As with the right leg claim, the Veteran's attorney 
generically argues that VA ignored favorable evidence with 
respect to this claim.  See the February 2007 NOD.  However, 
he has pointed to no specific evidence linking degenerative 
disc disease to service-connected plantar fasciitis.  Indeed, 
the Veteran has not provided any evidence contrary to the 
August 2006 VA examiner's report.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].  The Board notes that the Veteran's 
private chiropractor treatment records indicate extensive 
treatment for back pain, but do not indicate any opinion as 
to etiology.  See the Veteran's private treatment records of 
M.R.N., D.C. from 1999 to 2006.  

As above, to the extent that the Veteran himself contends his 
claimed back disability is related to his service-connected 
plantar fasciitis, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu, supra.  Accordingly, Wallin element (3) is not met, 
and the claim fails on this basis alone.

In summary, for the reasons and bases stated above, the Board 
finds that entitlement to service connection for degenerative 
disc disease, claimed as secondary to service-connected 
plantar fasciitis is not warranted because Wallin element (3) 
is not met.  A preponderance of the evidence is against the 
claim, and the benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased 30 percent disability rating for 
service-connected sinusitis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased (compensable) disability rating 
for service-connected hearing loss is denied.

Entitlement to service connection for a right leg disability 
is denied on both a direct and secondary basis. 

The request to reopen the previously denied claim of 
entitlement to service connection for degenerative disc 
disease on a direct basis is denied.

Entitlement to service connection for degenerative disc 
disease, claimed as secondary to service-connected plantar 
fasciitis is denied.



____________________________________________
S.BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


